COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                             NOTICE OF ORDER ON MOTION

Cause number:               01-12-00912-CV
Style:                      Houston Lee Arrowood
                            v State of Texas
                  *
Date motion filed :         April 30, 2013
Type of motion:             Motion to Extend Time to File Appellant’s Brief
Party filing motion:        Appellant
Document to be filed:       Appellant’s brief

If motion to extend time:
         Deadline to file document:                    April 29, 2013
         Number of previous extensions granted:        1 – 60 days
         Length of extension sought:                   120 days

         Appellant’s Motion to Extend Time to File Appellant’s Brief is granted in part and denied in
         part.

         Appellant’s brief in this case was originally due on February 25, 2013. It is the ordinary practice
         of this court to grant no more than 3 extensions of 30 days each. With his first motion for
         extension of time, appellant’s counsel requested, and received, an extension of 60 days, to April
         29, 2013.

         Appellant’s counsel is now requesting an additional 120 days to file the brief, extending the
         deadline to file the brief to August 29, 2013. The reason given for this lengthy extension request
         is “[c]urrently appellate [sic] is busy with several serious trials over the next 120 days and needs
         the additional time.” This does not support counsel’s extraordinary request that he be permitted to
         file appellant’s brief nearly six months after the brief originally became due.

         Accordingly, appellant’s counsel is ordered to file the brief by June 28, 2013.         No further
         extensions will be granted absent extraordinary circumstances.

         It is so ORDERED.

Judge's signature: /s/ Rebeca Huddle
                   Acting individually          Acting for the Court

                  Panel consists of ______________________________.

Date: May 2, 2013




November 7, 2008 Revision